IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DONALD J. WILSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4332

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 17, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Donald J. Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.